Citation Nr: 1107842	
Decision Date: 02/28/11    Archive Date: 03/09/11	

DOCKET NO.  09-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to October 
1987, with additional service in the United States Army National 
Guard from May 1 to May 9, 1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veteran in this case seeks service connection for a chronic 
low back disability.  In pertinent part, it is contended that the 
Veteran's current low back disorder is the result of an injury to 
his lower back sustained in service.

In that regard, a review of the record would appear to indicate 
that the majority of the Veteran's service treatment records are 
unavailable.  In point of fact, the only service treatment 
records currently on file consist of a service entrance 
examination dated in August 1988, and various service dental 
records.  However, in correspondence of December 2007, and once 
again during the course of a hearing before the undersigned 
Veterans Law Judge in December 2010, the Veteran indicated that 
his records might, in fact, be in the possession of his National 
Guard Unit, which a DD Form 214 shows to be Battery C of the 
3/144th Field Artillery, FORSCOM-FC, located at 12860 Arroyo 
Street, Sylmar, California  91342.  See Transcript, p. 9.  
Significantly, during the course of that same hearing, the 
Veteran indicated that, in 1987, shortly following his discharge 
from service, he received treatment for low back problems at 
Antelope Valley Hospital located in Lancaster, California.  At 
the present time, none of the aforementioned records have been 
made a part of the Veteran's claims folder.  Nor does it appear 
that the RO has attempted to obtain those records.  The Veteran 
further testified that he gets all current treatment from the 
Tampa VA medical Center.  Under the circumstances, the Board is 
of the opinion that additional development is necessary prior to 
a final adjudication of the Veteran's current claim for service 
connection.

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:

1.  The RO should contact Battery C of the 
3/144th Field Artillery, FORSCOM-FC, of the 
California National Guard located at 12860 
Arroyo Street, Sylmar, California  91342, 
with a request that they provide copies of 
any and all records (including service 
treatment and/or administrative records) 
for the Veteran which might be in their 
possession.  All attempts to procure those 
records should be documented in the file.  
If the RO/AMC cannot obtain those records, 
a notation to that effect should be 
included in the claims file.  In addition, 
the Veteran and his representative should 
be informed of any such problem.

2.  The RO/AMC should then contact Antelope 
Valley Hospital located at 1600 West Avenue 
J in Lancaster, California  93534, with a 
request that they provide copies of any and 
all records of treatment of the Veteran for 
a low back disability, in particular, 
around or about the year 1987.  All such 
records, once obtained, should be 
incorporated in the Veteran's claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of those private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain those records, 
a notation to that effect should be 
included in the claims file.  In addition, 
the Veteran and his representative should 
be informed of any such problem.

3.  Any pertinent VA inpatient or 
outpatient treatment records, subsequent to 
February 2009, the date of the most recent 
evidence of record, should then be obtained 
and incorporated in the claims folder.  All 
attempts to procure such records should be 
documented in the file.  

4.  The RO/AMC should then readjudicate the 
Veteran's claim for service connection for 
a chronic low back disability.  Should the 
benefit sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on the 
claim for benefits since the issuance of a 
Supplemental Statement of the Case (SSOC) 
in February 2009.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

